     Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 1 of 54 PageID #: 1



THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiffs

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  TIM CALDWELL and SHARON CALDWELL, Case No.
  Individually and on behalf of all others similarly
  situated,                                          COMPLAINT FOR VIOLATION OF THE
                                                     FEDERAL SECURITIES LAWS
          Plaintiff,
                                                     JURY TRIAL DEMANDED
          v.
                                                     CLASS ACTION
  AKAZOO S.A., F/K/A AKAZOO LTD., F/K/A
  MODERN MEDIA ACQUISITION CORP.,
  F/K/A MODERN MEDIA ACQUISITION
  CORP. S.A., APOSTOLOS N. ZERVOS,
  LEWIS W. DICKEY, JR., WILLIAM
  DREWRY, ADAM KAGAN, and
  VÉRONIQUE MARTY,


          Defendants.


       Plaintiffs Tim Caldwell and Sharon Caldwell (“Plaintiffs”), individually and on behalf of

all other persons similarly situated, by Plaintiffs’ undersigned attorneys, allege the following based

upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and upon information and belief

as to all other matters based on the investigation conducted by and through Plaintiffs’ attorneys,

which included, among other things, a review of U.S. Securities and Exchange Commission

(“SEC”) filings by Akazoo S.A. (“Akazoo” or the “Company”), as well as media and analyst

                                                  1
      Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 2 of 54 PageID #: 2



reports about the Company and Company press releases. Plaintiffs believe that substantial

additional evidentiary support will exist for the allegations set forth herein.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants (defined below) who: (1) purchased or otherwise acquired the

publicly traded securities of Akazoo f/k/a Modern Media Acquisition Corp. (“MMAC” or

“MMDM”) between January 24, 2019 and May 21, 2020, both dates inclusive (the “Class Period”),

seeking to recover compensable damages caused by Defendants’ violations of the federal securities

laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder; and (2) all persons or entities

who held common stock of MMAC on August 14, 2019 eligible to vote at MMAC’s August 28,

2019 special meeting, seeking to pursue remedies under Section 14(a) of the Exchange Act.

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. § 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder (17 C.F.R. § 240.10b-

5), as well as Section 14(a) of the Exchange Act (15 U.S.C. § 78n(a) and Rule 14a-9 promulgated

thereunder (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

       4.      Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

damages took place within this judicial district.




                                                    2
      Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 3 of 54 PageID #: 3



       5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiffs, as set forth in the accompanying Certifications, purchased the

Company’s securities at artificially inflated prices during the Class Period and suffered damages

as a result of the federal securities law violations and false and/or misleading statements and/or

material omissions alleged herein.

       7.      Defendant Akazoo purports to be a global on-demand music, audio streaming,

media, and A.I. technology company with a focus on emerging markets and a presence in 25

countries.

       8.      Defendant Akazoo was previously known as Akazoo Ltd., Modern Media

Acquisition Corp., and Modern Media Acquisition Corp. S.A. On January 24, 2019, MMAC

announced it had entered into an agreement to merge with Akazoo.

       9.      Defendant Akazoo is incorporated in Luxembourg, and according to its March 25,

2020 Form F-3 filed with the SEC (the “F-3”), maintains its principal executive offices at One

Heddon Street, W1B 4BD, London, UK. Akazoo shares are listed on the NASDAQ under the

ticker symbol “SONG” and formerly traded under the ticker symbol “MMDM.” The Company’s

agent for service in the United States, as stated in the F-3, is CT Corporation System, located at 28

Liberty Street, New York, New York 10005.

       10.     Defendant Apostolos N. Zervos (“Zervos”) is a founder of the Company and was

at all pertinent times the Chief Executive Officer (“CEO”) and a Director of the Company.



                                                  3
     Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 4 of 54 PageID #: 4



       11.     Defendant Lewis W. Dickey, Jr. (“Dickey”) was, at all pertinent times, President,

Chief Executive Officer, the principal executive, financial and accounting officer and a Director

of MMAC and has served as the Chairman of the Board of Akazoo since the merger.

       12.     Defendants Zervos and Dickey are collectively referred to herein as the “Individual

Defendants.”

       13.     Each of the Individual Defendants:

       (a)     directly participated in the management of the Company;

       (b)     was directly involved in the day-to-day operations of the Company at the highest

               levels;

       (c)     was privy to confidential proprietary information concerning the Company and its

               business and operations;

       (d)     was directly or indirectly involved in drafting, producing, reviewing and/or

               disseminating the false and misleading statements and information alleged herein;

       (e)     was directly or indirectly involved in the oversight or implementation of the

               Company’s internal controls;

       (f)     was aware of or recklessly disregarded the fact that the false and misleading

               statements were being issued concerning the Company; and/or

       (g)     approved or ratified these statements in violation of the federal securities laws.

       14.     The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       15.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.



                                                 4
     Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 5 of 54 PageID #: 5



       16.     Defendant William Drewry (“Drewry”) was a signed or authorized the signing of

the Proxy Statement. Defendant Drewry was Chief Financial Officer and the Principal Accounting

Officer of MMAC at all pertinent times.

       17.     Defendant Adam Kagan (“Kagan”) was a Director of MMAC and signed or

authorized the signing of the Proxy Statement. Defendant Kagan was general counsel and assistant

secretary of MMAC at all pertinent times.

       18.     Defendant Véronique Marty (“Marty”) was a Director of MMAC and signed or

authorized the signing of the Proxy Statement.

       19.     Defendants Dickey, Drewry, Kagan, and Marty (collectively, the “Director

Defendants”), participated in Board meetings and conference calls, voted to approve the merger,

signed and/or authorized the signing of the Proxy, approved the Proxy, solicited approval of the

merger through the Board’s recommendation that MMAC shareholders vote in favor the merger

with Akazoo, which appeared in the Proxy, and permitted the use of their names in connection

with the solicitation of proxies from the shareholders. In their capacities as signatories of

documents set forth below, as well as by virtue of their authority to approve the merger, the

Director Defendants possessed the power and authority to control the contents of the Proxy, as

well as MMAC’s and the Company’s press releases, investor and media presentations, and other

SEC filings.

       20.     The Company and the Individual Defendants are referred to herein, collectively, as

the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS
                         Materially False and Misleading Statements

       21.     On January 24, 2019, MMAC filed with the SEC a Form 8-K announcing the

merger agreement with Akazoo (the “January 2019 8-K”). The January 2019 8-K was signed by

                                                 5
     Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 6 of 54 PageID #: 6



Defendant Dickey. Attached to the January 2019 8-K was the press release issued by MMAC on

January 24, 2019 entitled “Modern Media Acquisition Corp. Enters into Merger Agreement with

Akazoo Ltd., a global music streaming platform” which touted Akazoo, stating the following:

        In its ninth year of operation, Akazoo is a leading music streaming service
       specializing in emerging markets with 4.3 million premium subscribers in 25
       countries throughout Europe, South East Asia, South America and Africa.

                                       *       *      *

       The combined company will continue to be led by Akazoo’s experienced
       management team under the leadership of Apostolos N. Zervos, Akazoo’s Founder
       and Chief Executive Officer. Lew Dickey will serve as Chairman of the combined
       company.

                                       *       *      *

       Akazoo Investment Highlights

       • Leading music streaming service with a customer base of 4.3 million premium
       subscribers across 25 different countries with a focus on emerging markets
       • Positioned to benefit from rapid-growth of music streaming industry
               o Music streaming now accounts for nearly 40% of global recorded music
       revenues, expected to account for 85% of global music revenues by 2030
               o Emerging markets are expected to be the fastest growing music streaming
       markets over the next decade due to the rapid rate of smartphone adoption, and to
       surpass developed markets in total subscribers by 2024
       • Successful hyper-local strategy for content curation and cultural relevance with
       first mover advantage
       • Key partnerships with regional and local telecom services and mobile messaging
       companies
       • Patented Music AI technology for real-time music recommendations, sonic
       analysis and automatic playlisting, fully integrated into core platform
       • Compelling financial profile, with expected growth from further penetration of
       existing markets, and expansion into new territories
               o Multi-year track record of profitability
       • Experienced management team with deep industry and market knowledge well-
       positioned to oversee organic growth and expansion into new territories
       • Active M&A pipeline

       MMDM Chairman & CEO Lew Dickey commented, “We are excited to enter into
       this transaction with Akazoo. It’s a terrific company with strong management led
       by Founder & CEO, Apostolos Zervos. As one of the pioneering companies in the
       space, they have spent the last decade building a profitable business model with a

                                               6
     Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 7 of 54 PageID #: 7



       strong competitive moat in emerging markets. Music streaming is one of the best
       secular growth stories in global media and entertainment, and Akazoo is a top
       global platform that we expect will benefit tremendously from an infusion of
       growth equity and a public currency to participate in further industry
       consolidation.”

       Apostolos N. Zervos, Founder and CEO of Akazoo, remarked: “This transaction
       marks the beginning of a new phase of growth for Akazoo. Our goal has always
       been to provide our customers with the most relevant and engaging user
       experience through deep knowledge of local tastes and an expansive library of
       music content. We have successfully executed on this mission since our inception
       in 2010 and have done so while obtaining profitability. We are now serving over
       4.3 million premium subscribers, and, as we look to our next phase of growth, we
       could not be happier to partner with Lew and MMDM. As our Chairman, Lew will
       bring extensive media industry, public company and M&A experience to the
       Akazoo team. With a public currency and an infusion of capital, Akazoo will be
       positioned to expand more rapidly and efficiently than ever before.”

       David Dorfman, Head of Technology, Media & Telecom – Americas, Europe &
       Asia of Macquarie Capital, said: “The announced transaction between Akazoo and
       MMDM is an exciting opportunity for shareholders and customers. Akazoo is a
       fast-growing and profitable business that is poised to benefit from the continued
       adoption of music streaming across mobile devices. We believe the proposed
       transaction will enable the company to continue to build on its presence in 25
       countries and growing.”

       (Emphasis added.)

       22.     Also attached to the January 2019 8-K was an investor presentation (the “January

2019 Investor Presentation”) which included the following slides touting Akazoo’s finances,

distribution rights, geographic reach, “hyper-local” focus, and user base:




                                                 7
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 8 of 54 PageID #: 8




                                  8
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 9 of 54 PageID #: 9




                                  9
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 10 of 54 PageID #: 10




                                  10
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 11 of 54 PageID #: 11




                                  11
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 12 of 54 PageID #: 12




        23.     On February 12, 2019, the Company filed with the SEC a prospectus on Form F-4

signed by the Director Defendants. On March 29, 2019, June 11, 2019, July 20, 2019, August 12,

2019, and August 14, 2019, the Company filed substantially similar revised versions of the

prospectus for the merger on Forms F-4/A with the SEC. On August 15, 2019, MMAC issued the

Proxy Statement with the SEC on Form 424(B)(3) which was signed by Defendants Dickey and

Zervos. The Proxy Statement contained a discussion of MMAC’s due diligence into the Company,

in relevant part:

        On June 22, 2018, Mr. Dickey and representatives of Macquarie, on behalf of the
        sponsor, held a conference call with representatives from Akazoo — including
        Mr. Zervos –to engage in a financial due diligence discussion and to discuss the
        merits of Akazoo as a potential merger candidate for MMAC. Considerations
        included Akazoo’s rapid historic and projected growth, its potential attractiveness
        as a public company and the favorable demographic and economic trends in
        Akazoo’s target markets. MMAC also began to undertake a more detailed
        analysis, and began to conduct due diligence on Akazoo, including conducting
        research on emerging markets’ music industries, reviewing materials provided by
        Akazoo, evaluating Akazoo’s competitive positioning and assessing general

                                                12
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 13 of 54 PageID #: 13



  economic and demographic trends. MMAC’s due diligence included consultation
  with independent experts as well as a review of various research reports and
  studies on the music streaming market. . . .

  Throughout July 2018, MMAC continued to conduct its ongoing due diligence
  on Akazoo. Several teleconferences were held between representatives of Akazoo,
  including Messrs. Zervos and Schreuder, and representatives of MMAC, including
  Mr. Dickey and Macquarie, on behalf of the sponsor, to review Akazoo’s strategic,
  marketing and operations plans, and management forecasts. During this time,
  Akazoo also shared various materials with MMAC, and MMAC and its advisors
  reviewed such materials, including certain material contracts of Akazoo.

  On August 2 and 3, 2018, Messrs. Zervos and Schreuder met with Mr. Dickey and
  representatives of Macquarie, on behalf of the sponsor, at Macquarie’s offices in
  New York City. The meetings included a detailed review of Akazoo’s operations,
  business plan and financial model, the music streaming market, and a discussion
  about the potential structure and process for a possible transaction. The meetings
  also included discussions about the dynamics involved in completing a business
  combination with a SPAC. The discussions also included consideration of various
  alternative jurisdictions where the combined company would be domiciled and base
  its operations, which included considerations regarding currencies, tax matters,
  where existing competitors in the music streaming sector were domiciled, and
  jurisdictions that might be attractive to the capital markets generally, and to
  investors, or potential investors, in Akazoo, MMAC and/or PubCo in particular.

  Between August 3 and October 25, 2018, MMAC and Akazoo were in frequent
  communication, through email and teleconferences. Topics and matters discussed
  were focused primarily on MMAC’s ongoing due diligence, including with
  respect to Akazoo’s business plan and management forecasts.

                                  *       *      *

  From November 5 through November 7, 2018, Mr. Dickey and a representative of
  Macquarie, on behalf or [sic] the sponsor, travelled to Greece and London to
  conduct on-site due diligence and to meet with other members of Akazoo’s
  management team, employees and other stakeholders.

                                  *       *      *

  On December 14, 2018, the Board held a meeting by teleconference. At this
  meeting, Mr. Dickey and representatives of Macquarie updated the Board on the
  negotiations with Akazoo, on the continuing due diligence process, and on the
  proposed structure, valuation and timing for the potential business combination
  with Akazoo.




                                         13
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 14 of 54 PageID #: 14



  From December 24, 2018 until January 24, 2019, MMAC and its counsel continued
  to work closely with Akazoo and its U.S. and U.K. legal counsel, including holding
  conference calls to update the parties on progress with respect to draft transaction
  documents, MMAC’s due diligence and other outstanding issues. . . .

  . . . The Board, having recognized that it was unlikely that a business combination
  would be completed by the February 17, 2019 deadline, determined that it was in
  the best interest of MMAC, and its public stockholders, to seek to extend the
  deadline by four months, to June 17, 2019. The Board recognized that, pursuant to
  the MMAC Certificate of Incorporation, the public stockholders would be entitled
  to request redemptions of their shares of MMAC common stock in connection with
  such a vote to extend the deadline. The Board also recognized that, while any
  redemptions would have a potential impact on MMAC’s ability to satisfy the
  proposed condition that MMAC have a minimum of $60 million in cash available
  from the trust account at closing of the Business Combination, they believed that
  having the opportunity to continue to pursue the potential business combination
  with Akazoo was in the best interests of MMAC and its public stockholders.

  On January 7, 2019, the Board met again by teleconference, with all board members
  present, along with representatives of Macquarie, on behalf of the sponsor, and
  Jones Day. Mr. Dickey and the representatives of Macquarie reviewed the
  financial and business due diligence reports prepared by management and their
  advisors, and updated the Board on the prospective transaction, its structure
  (including the redomiciliation of MMAC as a Luxembourg corporation in the
  Business Combination), and prospects. They also reviewed estimated valuation
  ranges for Akazoo based upon various approaches and analyses. After considerable
  review and discussion, the Business Transaction Agreement and related
  documents and agreements were unanimously approved by all directors, subject
  to final negotiations and modifications of the documents, and the Board determined
  to recommend the approval of the Business Transaction Agreement to MMAC’s
  stockholders. . . .

                                   *       *       *

  MMAC’s Reasons for the Business Combination and Recommendation of
  MMAC’s Board

  On January 7, 2019, the Board unanimously (i) approved the Business Transaction
  Agreement and the Business Combination contemplated thereby, (ii) determined
  that the Business Combination is in the best interest of MMAC and its stockholders,
  (iii) directed management, together with MMAC’s legal counsel, to complete
  ongoing confirmatory due diligence and finalize all ancillary documents and
  agreements, (iv) directed that the Business Transaction Agreement be submitted to
  MMAC’s stockholders for approval and adoption, and (v) recommended that
  MMAC’s stockholders approve and adopt the Business Transaction Agreement.



                                          14
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 15 of 54 PageID #: 15



       Before reaching its decision, the Board considered the results of management’s
       due diligence, which included. . .

       • Extensive meetings and calls with Akazoo’s management team regarding
       operations and projections;
       • Research on the global music streaming industry, including historical growth
       trends, market share information and market size projections;
       • Review of Akazoo’s material contracts, intellectual property matters, labor
       matters, and financial, tax, legal, and accounting diligence;
       • Creation of a financial model with Akazoo’s management team; and
       • Reports relating to financial, accounting, tax, and legal diligence.

       (Emphasis added.)

       24.     The Proxy Statement stated the following, in pertinent part, regarding Akazoo’s

business, plans, and financials:

       In considering the Business Combination, the Board concluded that Akazoo met all
       of the above criteria. In particular, the Board considered the following positive
       factors, although not weighted or in any order of significance. . .

       • Hyper-Local Strategy. Akazoo has built a competitive advantage with its focus
       on local content sourced from local providers in a culturally relevant interface
       designed to cater to specific tastes of target audiences and drive customer
       acquisition and retention. Additionally, Akazoo utilizes local content and
       partnerships with local telecom services to seek to drive profitability and reduce
       costs. . . .
       • Compelling Financial Profile. Akazoo demonstrates a strong growth profile with
       diversified revenue. Akazoo’s 2018E-2021E revenue compound annual growth
       rate of approximately 40% is expected to be driven by further penetration of its
       target user base within current markets, with additional growth potential through
       market expansion. Akazoo’s business model has generated positive EBITDA each
       year since inception, driven by disciplined sales and marketing expenses and low
       content costs.
       • Experienced Management Team. Executive leadership team with deep industry
       and market knowledge that is well-positioned to oversee organic growth and
       expansion. Akazoo’s team would be bolstered by the public company experience,
       executive leadership and acquisition track record of Lew Dickey.
       • Alignment of Interests of Shareholders. As a growth company operating primarily
       in developing markets, ensuring that the interests of the shareholders of both
       Akazoo and MMAC, who would hold equity in the combined company based upon
       the relative values of the respective companies were aligned and that each group
       had the opportunity to participate, through their equity ownership in PubCo after
       the Business Combination, in that growth, was a compelling factor considered by
       the Board.

                                              15
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 16 of 54 PageID #: 16




                                   *       *      *

  Based upon the wide variety of factors that the Board considered, the Board
  concluded that the potential benefits that it expected MMAC and its stockholders
  to achieve as a result of the Business Combination outweighed the potentially
  negative factors associated with the Business Combination. Accordingly, the
  Board unanimously determined that the Business Transaction Agreement and
  the transactions contemplated thereby, including the Business Combination,
  were advisable, fair to, and in the best interests of, MMAC and its stockholders.

                                   *       *      *

                       INFORMATION ABOUT AKAZOO

  Business Overview

  Founded in 2010, Akazoo is a global, on-demand music streaming subscription
  company with a focus on emerging markets and a hyper-local strategy. . . .
  Akazoo’s music streaming service is offered in 25 countries, while its platforms
  currently include 38.2 million Registered Users and 4.6 million Subscribers as of
  December 31, 2018. . . . [Image omitted.]

  For the years ended December 31, 2018 and 2017, Akazoo generated revenues of
  approximately €104.8 million and €90.0 million, respectively. For the years ended
  December 31, 2018 and 2017, Akazoo generated EBITDA of €10.7 million and
  €10.1 million, respectively. Since 2010, Akazoo has expanded in a profitable
  manner to 25 markets to date without offering a “freemium” model but by
  adapting its services for local tastes and consumption.

                                   *       *      *

  While competition is significant, Akazoo differentiates itself in a number of unique
  ways. First and foremost, its “hyper-local” business model focuses on delivering
  a user experience adapted to local consumption patterns and behavior, through
  true localization of service language, pricing and billing methods. Second, Akazoo
  focuses on offering the most relevant music catalogue content to local listeners as
  most emerging market listeners consume mostly local language and local artist
  content. Akazoo’s data and third party research empirically demonstrates that every
  region and territory has its own unique tastes and preferences. Akazoo’s platform
  is designed to deliver content to dynamically satisfy personal user tastes within a
  local and regional context, using sophisticated AI algorithms and machine
  enhanced catalogue curation. Finally, by targeting emerging markets with niche
  listening habits, Akazoo delivers music content catered to a large, growing, and
  underserved population of the world.



                                          16
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 17 of 54 PageID #: 17



  Akazoo’s belief is that music is not “one size fits all,” and as such, the data shows
  that the majority of the content consumed in emerging markets is “local,” as
  opposed to “global.” By developing deep relationships with local labels,
  telecommunications operators, brands and device manufacturing OEMs, as well
  as music content producers, Akazoo has established itself as the trusted streaming
  service in its existing markets. In addition to its focus on local music, Akazoo also
  licenses content from substantially all the major labels and independent
  consortiums and offers streaming of the world’s top artists and songs, which
  transcend local tastes and national borders. However, Akazoo’s core value
  proposition lies in being able to connect with local listeners in a culturally
  relevant manner, curating playlists that prominently feature the local music they
  love.

  Relatedly, Akazoo has achieved success in growing its total user and Subscriber
  base by partnering with relevant, popular and trusted telecom operators, mobile
  application providers, original equipment manufacturers (OEMs) and other
  brands. These companies possess vast user bases and robust delivery
  infrastructures to help raise Akazoo brand awareness and build upon Akazoo’s user
  base. Akazoo has enjoyed success employing this strategy throughout the world as
  up to an estimated 20% of its total user and subscriber base is derived from these
  partnerships.

                                    *      *       *

  Hyper-Local Platform

  Akazoo’s hyper-localized platform and strategy allow it to uniquely cater its
  service to the markets Akazoo serves.

  Local Content. Akazoo maintains a robust library of music content created by local
  artists in its target regions, which is constantly being updated and expanded. The
  “Top 20” and other playlists seen by Akazoo’s users are territory-specific and
  updated weekly to reflect the latest trends. Akazoo’s playlists cover all music
  genres and styles, various contexts, brands and themes. Akazoo curates its playlists
  meticulously based on local trends, user input and sonic similarity as determined
  by Akazoo’s patented recommendation engine. Akazoo procures content from
  about 400,000 labels, including major, independent labels as well as local labels
  and content providers. Akazoo’s strong relationships with these providers allow
  it to have access to the most popular content when it becomes available, and, in
  turn, Akazoo’s users see new releases featured prominently on its platform.
  Akazoo’s content marketing team creates advertising assets customized to promote
  local content, including display advertising and messaging campaigns delivered to
  their mobile devices when new content is released.

  Akazoo’s technology stack uniquely allows it to serve this local content to
  emerging markets and deliver a high quality user experience in varying network

                                           17
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 18 of 54 PageID #: 18



  environments. Akazoo’s low data streaming technology enables it to serve regions
  covered by 2G, 3G, 4G and 5G wireless networks without diminished quality or
  excessive data usage with a high-quality user experience. In many of the regions
  Akazoo serves, Akazoo has been the first music streaming service to enter the
  market and reach scale, and thus owns a significant “first-mover advantage.”

  Local Partnerships. Akazoo gains access to millions of potential users worldwide
  through its relationships with local blue-chip telecommunications, mobile
  messaging and OEM providers. Through bundles, free trials, pre-loading and
  promotions, Akazoo benefits from the conversion of a portion of its partners’
  customer bases into Akazoo subscribers. Akazoo also offers its partners customized
  user interfaces, cloud-based and local transcoding infrastructure and complete
  integration with partners’ platforms where applicable. These partnerships are
  especially impactful in Akazoo’s target regions given the decidedly “mobile-first”
  nature of emerging markets.

                                    *       *       *

  Business Model

  Akazoo offers a subscription based music streaming service and a free, ad-
  based Radio Service. Akazoo’s Radio Service achieves a funnel effect for user to
  subscriber conversion without the losses associated with content costs of a free on-
  demand streaming service. Akazoo’s radio proposition adds high value to Akazoo’s
  product mix as it offers revenues streams from passive listeners unwilling to
  commit to a premium subscription initially. Akazoo’s commitment to delivering
  hyper-local music to customers has allowed it to significantly grow its business
  in emerging markets, as many other players in the industry tend to focus on
  globally popular content, ignoring a subset of the music that is especially popular
  in emerging markets. Akazoo has grown its Subscriber base from 1.8 million in
  2015 to 4.6 million as of December 31, 2018.

                                    *       *       *

  De-risked customer acquisition through partnerships. Akazoo has historically
  entered into partnership agreements with telecommunications providers, messaging
  platforms, OEMs and brands to help grow its Subscriber base while maintaining
  low variable costs. Through such partnerships, Akazoo is offered as an add-
  on service to the partner’s subscriber base at a discount to the standard subscription
  service. Some partnerships offer Akazoo as part of an overall tariff with one price,
  or bundled and pre-installed into a device. Through these partnerships, Akazoo has
  direct access to consumers and is able to maintain low sales and marketing costs.

  Although Akazoo shares its revenue with its business partners through such
  arrangements, it realizes significant synergistic revenue that allows it to remain
  profitable and generate consistent market penetration.

                                           18
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 19 of 54 PageID #: 19




  Profitability. . . . The licensing costs of local repertoire can be lower than for global
  or international releases or catalogues. Due to Akazoo’s focus on locally relevant
  music, Akazoo is able to efficiently manage its content costs. Additionally,
  Akazoo’s partnerships contribute to customer acquisition cost reduction (CAC),
  facilitating robust margins and profitability that Akazoo expects to continue as it
  penetrates its existing markets and expands into additional markets. . . .

  Partner Campaigns. By partnering with regional and local telecommunications
  services, mobile messaging companies and device manufacturers and OEMs,
  Akazoo is able to quickly and efficiently access a wide swath of its target
  customers. Akazoo has built and expects to continue to build relationships with
  these companies in every market where Akazoo currently has a presence, and
  plans to continue to do so as Akazoo enters new markets. These efforts with
  telecommunications services are generally referred to as “bundling,” as the Akazoo
  app is included (“bundled”) with the phone or mobile plan when purchased. In
  addition, certain partnerships allow Akazoo to have the Akazoo mobile app loaded
  onto the mobile phones of their customers. For Akazoo, such an initiative reduces
  the costs required to build brand awareness and removes customer friction in
  discovering and downloading the app. Akazoo is able to execute bespoke
  agreements with multiple local telecom carriers, which facilitates a low-
  cost method of expanding its customer base in its markets.

                                     *       *       *

  Licensing Agreements

  In order to stream music to its users, Akazoo generally secures rights to both the
  sound recordings and musical compositions. . . . Akazoo has license agreements
  with record label affiliates of the three largest music companies – Universal
  Music Group, Sony Music Entertainment, and Warner Music Group – as well as
  numerous independent record labels. These agreements require Akazoo to pay
  royalties, usually on a subscriber or subscription basis, make minimum guarantee
  payments, and commit marketing placements to labels for their catalogue. . . .

  The process of obtaining musical composition rights varies from country to
  country. For example, in most territories in Europe and Asia, Akazoo negotiates
  with the local collecting society in each territory in order to obtain both the
  mechanical and public performance rights, as well as with a number of publishers
  directly.

                                     *       *       *

  Label relationships/payments. The music streaming industry is particularly
  difficult to enter due to the need to secure large numbers of contractual relationships
  with music labels and content producers. Each country and market has different

                                             19
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 20 of 54 PageID #: 20



  players in the music label space, creating a massive network of content providers
  that each music streamer must execute contractual agreements with in order to
  stream their music. Through its growth and development over the years, Akazoo
  has forged strong relationships with a large number of global, regional and local
  content providers, which it believes will keep it ahead of any new competitor who
  seeks to enter the market.

                                    *       *       *

  Brand Awareness and First Mover Advantage. New players looking to enter the
  music streaming market will likely inevitably struggle with brand awareness in an
  already developed market. Akazoo’s numerous years spent building its brand,
  often with first mover advantage in its core markets, have enabled it to become a
  market leader in delivering high quality local music content. By consistently
  delivering high quality content to its customers and actively promoting in its
  markets through paid and earned media and live events, Akazoo believes it has
  built a robust brand that secures its competitive position and profitable business
  model. Akazoo’s first mover advantage will continue to facilitate growth and
  increased market share for its business as Akazoo efficiently increases penetration
  in existing markets and expands into new regions.

                                    *       *       *

  Business and Growth Strategies

  Akazoo intends to maintain a leading market position and increase revenue and
  profitability by deeper penetration of its existing markets, as Akazoo believes there
  is significant scope to do so by pursuing the following strategies:

  Increasing partnerships. Akazoo increasingly drives growth through strategic
  B2B partnerships with messaging services, MNOs, ISPs, OEMs and brands
  through co-promotion or bundling offers. Proceeds are expected to be invested in
  business development efforts to increase the depth of these partnerships as well as
  increasing the number and the activities performed with such partners.

  New Market Expansion. Akazoo has shown a proven ability to efficiently select
  and expand into new markets, while maintaining a disciplined focus on deploying
  capital and resources. In selecting new markets, Akazoo selects markets based on
  the potential impact it can make as a localized service. Often times, Akazoo enters
  into a partnership with a partner that allows for high distribution potential and brand
  recognition. Industry dynamics also play a factor as far as favorable smartphone
  penetration and demographics.

                                    *       *       *
  Subscribers



                                            20
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 21 of 54 PageID #: 21



  . . . For 2018 as compared to 2017, Subscribers increased by 0.8 million or 22%,
  and for 2017 as compared to 2016, Subscribers increased 0.5 million or 14%.
  Subscriber growth has been driven largely by our in-house marketing efforts and
  paid acquisitions in this period.

  Following the strong growth from 1.8 million subscribers as of December 31, 2015
  to 3.3 million as of December 31, 2016, growth in 2017 and 2018 was managed by
  the Company in order to make necessary changes to the Company’s platform and
  infrastructure in order to absorb the strong growth achieved in 2016. The first
  outside capital investment of approximately €17 million (£12 million) by one of
  our major shareholders, Tosca Penta Capital, in 2015 translated in strong subscriber
  (87%) and revenue (86%) growth in 2016.

  Registered Users

  Registered Users are defined as users that have registered for the Service, are
  currently a Subscriber, have been a Subscriber historically or are currently signed
  up for a free trial. . . . Our Registered Users have increased over time in line with
  our Subscribers and reached 38.2 million Users as of December 31, 2018. . . .

  Revenue

  Factors influencing revenues include a number of territory variables. . . . Other
  factors that influence territory revenues are the level and mix of media
  campaigns used to grow our subscriber base in each market, conversion rate of
  free to paying subscribers and monthly churn rate of existing subscribers. The
  evolution of costs of revenues correlates to media spend which in turn correlates to
  the evolution of revenues. . . .

  For the year ended December 31, 2018 as compared to 2017, Revenue increased
  €14.8 million, or 16%, driven by an increase in Subscribers and a slight increase
  in overall ARPU. The Company managed its growth in 2018, as a result of limited
  access to growth capital.

  For the year ended December 31, 2017 as compared to 2016, Revenue increased
  €21.6 million or 32%, driven primarily by an increase in Subscribers, partly offset
  by a decrease in ARPU. In addition, the Radio Service delivered its first, although
  minor, revenues in 2017.

                                    *      *       *

  Gross Profit and Gross Margin

  For the year ended December 31, 2018 as compared to 2017, gross profit
  increased €2.6 million, or 13%, and gross margin decreased slightly from 23% to
  22% due to increased spending for customer acquisition.

                                           21
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 22 of 54 PageID #: 22




       For the year ended December 31, 2017 as compared to 2016, gross profit
       increased €5.2 million, or 33%, and gross margin remained constant at 23%. . . .

       (Emphasis added.)

       25.     On September 11, 2019, Akazoo issued a press release announcing the completion

of its reverse merger with MMAC and the beginning of its shares trading on the NASDAQ under

the symbol “SONG” (the “September Press Release”). The September Press Release also stated

the following regarding the Company’s revenue growth:

       In the first half of 2019, the Company's revenues grew 39% year-over-year. Growth
       is expected to be driven by an array of existing and new partnerships that include
       mobile operators, handset manufacturers, media and partnering mobile applications
       and services, as well as growth in smartphone penetration in their core markets.

       26.     The September Press Release touted the Company’s global positioning, stating:

“Akazoo S.A., SONG, operates in 25 countries, including emerging markets that represent the

music streaming industry's fastest growing market opportunities. Akazoo's platform boasts

patented Sonic AI music recommendation and profiling technology, developed to support its

hyper-local strategy.” (Emphasis added.)

       27.     The September Press Release also touted the Company’s subscriber growth,

stating: “In the last 5 years, SONG's premium subscribers have grown from 1.1 million in 2014 to

over 5.3 million today.”

       28.     On September 27, 2020, Akazoo filed with the SEC a Form 6-K, signed by

Defendant Zervos, which provided the financial statements of Akazoo and MMAC before the

merger (the “September 6-K”). The September 6-K provided the following regarding Akazoo’s

finances:




                                              22
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 23 of 54 PageID #: 23




                                      *      *      *




                                      *      *      *




       29.    On December 9, 2019, Akazoo issued a press release entitled “Akazoo Reports

Third Quarter 2019 Results” (the “3Q 19 Results”). The 3Q 19 Results stated the following

regarding the Company’s revenue and cash:

       · Q3 Revenue of €35.0 Million, Up 24% YoY
       · Nine Month 2019 Adjusted EBITDA of €11.3 Million – Ahead of FY 2019
       Guidance of €11m
       · Raising FY 2019 Revenue Guidance from €134 Million to €136.5 Million - up
       30% YoY with QoQ revenue growth accelerating in Q4

                                      *      *      *

       Revenues increased 24% to €35.0 compared to €28.1 million in the third quarter
       of 2018, driven principally by ongoing user acquisition spending with Eastern
       European and select LATAM territories leading growth trends.

                                      *      *      *

       Interim Condensed Consolidated Statement of Operations

       (Unaudited)


                                            23
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 24 of 54 PageID #: 24



       (in € thousands, except share and per share data)

                                      Three months                    Nine months
                                          ended                          ended
                                      September 30,                  September 30,
                                         2019              2018         2019         2018
       Revenues                             34,959          28,095         99,480    74,550

       (Emphasis added.)

       30.     The 3Q 19 Results provided that subscribers increased from 4.3 million to 5.5

million from the third quarter 2018 to the third quarter 2019, a 28% increase. The 3Q 19 Results

also provided that registered users increased from 37.8 million to 44.4 million from the third

quarter 2018 to the third quarter 2019, an 18% increase.

       31.     On March 19, 2020, Akazoo released an investor presentation (the “Presentation”).

The Presentation touted the Company’s financial position:




                                               24
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 25 of 54 PageID #: 25




       32.     The Presentation also touted the Company’s global reach, music distribution rights,

and deep local knowledge and abilities with substantially the same slides as the Company’s

January 2019 Investor Presentation cited above and the following, in pertinent part:




                                               25
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 26 of 54 PageID #: 26




       33.     The statements referenced in ¶¶21-32 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (1) Akazoo overstated its revenue, profits, and

cash holdings; (2) Akazoo holds significantly lesser music distribution rights than it has stated and

implied; (3) as opposed to Akazoo’s continued statements, it does not operate in 25 countries; (4)

Akazoo has a significantly smaller user base than it states; (5) Akazoo has closed its headquarters

and other offices around the world; (6) Akazoo does not have “hyper-local” focus or abilities; (7)

Akazoo does not have the extensive business-to-business deals across the globe that it claims; (8)



                                                 26
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 27 of 54 PageID #: 27



MMAC did not engage in proper due diligence; and (9) as a result, Defendants’ public statements

were materially false and/or misleading at all relevant times.

       34.     The statements referenced in ¶¶23-24 above from the Proxy Statement were

materially false and/or misleading because they misrepresented and failed to disclose the following

adverse facts pertaining to the Company’s business, operational and financial results, which were

known to Defendants or recklessly disregarded by them. Specifically, Defendants made false

and/or misleading statements and/or failed to disclose that: (1) Akazoo overstated its revenue,

profits, and cash holdings; (2) Akazoo holds significantly lesser music distribution rights than it

has stated and implied; (3) Akazoo’s does not operate in 25 countries; (4) Akazoo has a

significantly smaller user base than it states; (5) Akazoo does not have “hyper-local” focus or

abilities; (6) Akazoo does not have the extensive business-to-business deals across the globe that

it claims; and (7) MMAC did not engage in proper due diligence.

                                       The Truth Emerges

       35.     On April 20, 2020, Quintessential Capital Management (“QCM”) released an

equity report (the “Report”) detailing, among other things, how Akazoo misled investors and failed

to disclose pertinent information, including: (i) Akazoo’s overstated its users, subscribers, revenue

and profit; (ii) Akazoo overstated the size of the of the Company and its services; (iii) Akazoo

overstated where the Company’s service is actually available; (iv) Akazoo is and has been closing

offices and losing employees; (v) Akazoo does not specialize “hyper-local” content; and (vi)

Akazoo does not currently have lucrative deals with mobile operators in its markets.

       36.     The Report stated the following, in pertinent part, about the Company’s finances:

       . . . what we see at Akazoo, with large discrepancies between earnings and cash
       flow, sizeable investments in IP and a level of account receivables grossly out of
       line with its peer group. We also observe with great concern, that Akazoo has paid



                                                 27
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 28 of 54 PageID #: 28



        zero taxes for at least the past four years, despite claiming $21.7m of accounting
        “profit”.

                                         *       *      *

        The curious case of Solutions System Touchmedia a.k.a Veoo Malaysia

                                         *       *      *

        InternetQ [Akazoo’s former parent company] was then [2013] doing business with
        a Malaysian company (Touchmedia) “related to the Group’s CEO Panagiotis
        Dimitropoulos” for the provision of the following services:

        • Monthly billing of Malaysia operators
        • Collection of Revenue from Malaysian operators

        We find it disturbing that a company whose accounts have been questioned as
        suspicious, was using for its billing and revenue collection a payment processing
        firm that is “related” to its CEO. Clearly, the control of a payment processor could
        enable a dishonest management to alter the accounts and provide a less than
        truthful picture of the financial situation of the company. Although, this situation
        relates to InternetQ, not necessarily Akazoo, given the close ties between the two
        companies we cannot ignore it.

                                         *       *      *

        Similarly, the Company might hide any cash shortfall by inflating costs,
        especially cost of goods sold ($100m in 2019) and investments in intangible assets
        ($11m in 2019). The former consists primarily in royalties paid to music label
        companies. We hypothesize that Akazoo might have either colluded with, or
        outright fabricated, small music label companies that generate fictitious cost
        invoices for non-existing music streams.

        (Emphasis added.)

        37.     The Report stated the following, in pertinent part, about the Company’s music

distribution rights:

        Alleged copyrights violations

        Music streaming companies typically purchase music (along with territorial
        copyrights) from large music distributors. We checked with Sony Music, from
        which Akazoo has purchased the full catalog for redistribution. Surprisingly,
        despite claiming to be active in 25 countries, Akazoo has purchased from Sony
        copyrights valid for only five countries, namely Greece, Cyprus, Poland, Ghana

                                                28
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 29 of 54 PageID #: 29



       and Malaysia. Obviously, this creates some worrying question marks: has Akazoo
       exaggerated the number of countries from where it is operating? Has the Greek
       company been distributing music in certain countries in breach of copyrights (a
       breach that typically carries very expensive fines)?

       For example, we know that Akazoo’s service is currently active (if barely used) in
       Indonesia and has been active in Singapore, Thailand. According to our
       investigation, Akazoo has no rights to distribute Sony music in these territories and
       hence may be exposed to serious repercussions.

       (Emphasis added.)

       38.     The Report stated the following, in pertinent part, about the Company’s global

reach, business-to-business deals, and "hyper-local" focus and ability:

       Doubts on geographic reach

       In its official filings and presentation to investors, Akazoo claims to be active in 25
       countries[.] [Image omitted.]

       Being a music-streaming business, the map above presumably indicates that
       Akazoo is actively selling music in the countries appearing on the map. In its 2019
       SEC filings Akazoo highlights:

       “Akazoo’s revenue is derived primarily in emerging markets (including Poland,
       Russia, Malaysia, Thailand, Indonesia, Ecuador, Brazil and Mexico, among
       others). The success of the business is largely dependent on the continued demand
       for music streaming services in these regions”.

       QCM’s investigation, however, suggests otherwise. First of all, using local contacts
       in key markets as well as a VPN, we attempted opening accounts in dozens of
       countries (including many of those in the list above), but in most cases, we received
       the following message from Akazoo:

       “We would really like to be here. For now, our service is not available in your
       country. Please check back, you never know.”

       The only countries where we did manage to open an account were Greece,
       Cyprus, Poland, Malaysia and Indonesia. It is apparently not possible to become
       an Akazoo client in either Russia or Brazil, two of the largest markets that Akazoo
       claims to be operating in. This is in line with the options on the app itself which
       only has these five countries as possible choices of residence (and this stage is only
       accessible if you are located in one of those five countries).




                                                 29
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 30 of 54 PageID #: 30




                                    *      *       *

  Key Market Poland

  Starting in late 2014 Akazoo did have a partnership with Orange Polska SA,
  providing them a white-label streaming service called Muzyka-Tu-i-Tam. . . .
  Former clients of Muzyka-Tu-i-Tam were migrated onto Spotify by Orange with a
  three-month free Premium subscription. The Tu-i-Tam service does not appear to
  exist since mid- 2016. Currently all Polish operators have streaming music
  partnerships that they actively promote on their websites – none involving
  Akazoo[.] . . .

  On the Polish Google Play app store the most recent reviews as of February 2020
  are two from 2018, one from 2017 and a few complaints from 2016. Some older
  reviews hint that the reviewers were only downloading it in order to earn credits
  on a third-party app. However, a grand total of three reviews (!) over the past three
  years is a clear sign that there is practically no usage. For comparison, Spotify has
  20-25 reviews per day from Polish Google App store users. Spotify does not
  disclose its subscriber numbers in Poland but the annualized ratio of its reviews to
  Akazoo’s suggests 7,300 : 1. Even with an optimistic assumption that Spotify has
  19m subscribers (50% of the Population), we would therefore estimate Akazoo to
  have around 2,000 subscribers in this “key market” – even with a margin of error
  of a factor of 10, this is an insignificant number.

                                    *      *       *

  Key Market Russia

  The Akazoo Music app has been available on the app store since at least 2017.
  However, in all that time it seemingly was not possible for Russian users to
  register or log in as evidenced by the sporadic commentary of users who seem to

                                           30
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 31 of 54 PageID #: 31



  have stumbled on it. It has also never been translated into Russian (a frequent
  complaint below from people who didn’t even manage to get to the point where
  they are told the service is not available in their country) and remains unavailable
  for registration today. [Image omitted.]

  Key Market Brazil

  The service is not available in Brazil. It is possible to download the app and there
  is a Portuguese language page that confirms the service is not available. It is not
  permitted to open an account or log in with an existing account. This has been tested
  on multiple local mobile phones and networks. Judging by the comments on the
  Google App store, this has been the case since at least May 2019 (comments saying
  it is not possible to log in). [Image omitted.]

  In prior years there was some modest commentary activity with a small number of
  people evidently trying the service out. The vast majority of the reviews were
  negative with one star. Having taken the time to count them individually, it looks
  like momentum faded after 2016 – not that 81 reviews per year indicates a popular
  app. [Chart omitted.]

  It is not that Brazilians are shy about commenting Spotify gets hundreds, if not
  thousands of reviews every single day in Brazil, mostly five stars (it’s quite hard
  work just to scroll down to get to the previous day). . . .

  Key Market Indonesia

  It is still possible to subscribe to Akazoo in Indonesia at time of writing. And yes,
  there was a stream of comments (often even multiple comments on the same day)
  on the Play Store during 2016 and 2017, carrying into the first months of 2018 when
  clearly there was some attempt to promote the service in the country. Since then
  things have clearly tapered off – the last comment dates back to 27th May 2019,
  being the final of only five comments that year. [Image omitted.]

  While much of this historic activity was likely paid for (the comments rarely say
  anything useful – typically 5* and “OK good”), this suggests that, unlike in all
  the other “key” markets, genuine attempts were made to establish the service in
  Indonesia. It is also worth noting that the Spotify app continues getting
  approximately 100 comments every single day on the Indonesian store (less than in
  Brazil but still many multiples of Akazoo at its peak activity in 2016).
  Unfortunately, these attempts have been abandoned over a year ago and the
  resulting drop in activity suggests that they were ultimately unsuccessful in
  building any sort of brand or growing user base.

                                    *      *       *

  Key Market Malaysia

                                           31
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 32 of 54 PageID #: 32




  Akazoo did claim a partnership with Sony Ericsson in Malaysia in 2015, whereby
  the manufacturer preloaded its phones with Akazoo Music software. This would
  not have been relevant as even then Sony’s market share would have been miniscule
  and has declined further since.

  Although Malaysia is one of the handful of markets where it is actually possible
  to sign up for the service, activity on the Google Play Store is negligible. The
  latest comment dates back to July 2017 and there is only around a dozen comments
  in total. Clearly Malaysians are not engaging with Akazoo via the flagship app and
  it cannot account for any significant number of subscribers.

                                     *       *       *

  Key Market Thailand

  It is seemingly not possible to subscribe to Akazoo in Thailand even though the
  website has been translated into Thai. The Thai Play store shows minimal
  activity over the past years so it is safe to say this was never an active market.

  Key Market Mexico

  It is seemingly not possible to subscribe to Akazoo in Mexico even though the
  website has been translated into Spanish. The Mexican Play store shows
  minimal activity post 2014 (with just a handful of reviews in that year), so it is
  safe to say this was never an active market. Confirmation also from the year
  2020 that it is not possible to register.

                                     *       *       *

  Knowledge of Emerging Markets?

  A claimed advantage of Akazoo is an intimate knowledge and AI processing of
  local music tastes. This ostensibly allows them to stream local artists who let them
  do it at lower cost than global artists. To illustrate this, they present the following:




                                            32
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 33 of 54 PageID #: 33




  Let’s pause for a minute on the “Top 5 Artists on Akazoo in Brazil”, which is an
  example of a huge potential market with a dynamic local music scene – and the
  fastest growing for Akazoo according to this presentation.

  Anyone with a modicum of music history knowledge will recognize the top two
  artists in the list as giants of the Bossa Nova movement which was huge during the
  50s and 60s. This music went global with Frank Sinatra and Stan Getz among many
  others to record their songs. We hear it in various forms to this day in elevators and
  chill-out bars around the world. To suggest that young Brazilians primarily stream
  Bossa Nova on their phones today is akin to saying Americans mainly listen to
  Elvis and Frank Sinatra while the British primarily stream Beatles classics. To
  summarize these top 5:


             1        Antonio Carlos            Bossa Nova, Big in 60s       Died 1994
                      Jobim
             2        Vinicius de               Bossa Nova, Big in 60s       Died 1980
                      Moraes
             3        Elis Regina               Bossa Nova, Big in 60s       Died 1982

             4        Gilberto Gil              Big in 70s - 80s             77 yrs old

             5        Marisa Monte              Big in 90s                   52 yrs old


  Brazil does have a huge music market today with young artists and music styles. It
  is absolutely impossible that a representative sample of the Brazilian online
  population would stream primarily these relics of history. It is also impossible that
  anyone with even a bit of local music knowledge would guess that any of these
  were anywhere near the top streamed artists between 2015 and 2018 in Brazil.

  A brief look at the other “markets” top artists shows somewhat more plausible
  results although again, Russian top stream, the band TaTu was dissolved in 2011
  and was largely famous internationally for risqué videos: they definitely would
  not have been the top streamed artist between 2015-2018 in Russia.

  It appears therefore that these lists have been compiled without any access to local
  knowledge or information as would be expected from a popular music platform.

  (Emphasis added.)

  39.    The Report stated the following, in pertinent part, about the Company’s user base:

  Search volume for Akazoo is negligible, especially if compared with competitors
  claiming similar user bases. For example, Pandora has some 80m users and Deezer
  14m (vs 44m claimed by Akazoo). Yet, the search volume for the Greek company
  is almost trivial compared to both firms.


                                           33
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 34 of 54 PageID #: 34



                                       *        *       *

  Because Akazoo’s business model is similar to that of many competing apps in the
  market (e.g. Pandora, Spotify, Tidal, TuneIn, etc.), one would expect it to score
  comparably in basic industry ratios. For example, a selection of Akazoo’s
  competitors shows that there is on average 1 app review for every 31 registered
  users on Google Play (the Android app store). Other ratios we checked include
  revenue/employee, subscribers/employee and others. While its competitors exhibit
  ratios which are similar to one another, Akazoo’s figures tend to be an extreme
  outlier. For example, Akazoo claims to have over 500 users per review while its
  competitors on average have about 31. So, either Akazoo’s users are far more
  reluctant to write reviews or the Company’s user base is a lot smaller than what
  management has been telling investors. Similar anomalies show up also in the
  number of likes/followers on social media and in revenue/employee ratio.

  . . . By extrapolating the average figures and applying them to Akazoo, we
  estimate that its users base may be inflated by at least a factor of 10. [Images
  omitted.]

  Trends analysis: Akazoo’s visibility is negligible

                                   *       *        *

  On an absolute basis, search volume for Akazoo appears to have peaked somewhere
  around 2011-2012 and has since shrunk to almost zero. This fact obviously clashes
  with growth rates and trajectory claimed by the Company.

  The near totality of web searches originates in Cyprus and Greece, rather than
  in the emerging countries where Akazoo claims to be so popular.

                                   *       *        *

  Data from third-party apps confirms: Akazoo app number of downloads is
  minimal

                                   *       *        *

  Akazoo scores pitifully on both platforms. For Sensor Tower, Akazoo was below
  the minimum threshold for detection (<5000 downloads). Worse still, Mobile
  Action seems to estimate the number of Akazoo downloads at about 40/month
  (December 2019). Obviously, such dismal data is impossible to reconcile with the
  44m of registered users growing at double-digit rates claimed by management.
  Should anyone doubt the accuracy of the software we used, we performed the same
  analysis on several competitors of Akazoo’s and the findings were consistent with
  the official figures reported by these companies. [Image omitted.]



                                           34
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 35 of 54 PageID #: 35



        The app reviews: few and shameless

        Opening the Akazoo page on Google Play (the Android app store) something odd
        immediately jumps to the eye: the most relevant text reviews date as far back as
        January 2019 (15 months ago) and, perhaps surprisingly for an app that claims to
        cater mostly emerging markets, are signed by three Greek-sounding names. The
        authors of these reviews are: Chris Spiliotopoulos, Yiannis Karalis and George
        Zervos. As you can readily verify clicking on the hyperlinks, these characters are
        all Akazoo’s senior employees and the latter, George Zervos, may be the brother of
        the company’s CEO. A quick glance of the remaining reviews shows that many of
        them look fake or complain about the app being either unusable, disappointing or
        claim having downloaded it to get credits elsewhere.

        (Emphasis added.)


        40.    The Report stated the following, in pertinent part, about the Company’s offices and

staffing:

        The incredible shrinking Akazoo

        According to Akazoo’s official filings, the Company’s headcount decreased by
        17% per year from 45 to 26 in 2016-2018 (we estimate the current number to be
        even lower). One has difficulty reconciling these figures with the claimed revenue
        growth rate of 24%: why would a company claiming to grow at that rate halve its
        workforce in three years starting from an already impossibly low base?

        The very low number of employees (26 or less) on $145m of sales implies a most
        unlikely $5.5m of sales/employee. This ratio is 8x times higher than the ratio for
        its peer group and for companies such as Facebook or Apple (which have industry-
        leading ratios).

        Consistent with the significant shrinking headcount, we noticed that Akazoo
        seems to have closed most (or perhaps all) of their offices outside of Greece,
        including its headquarters in London. We visited recently Akazoo’s London
        headquarters at the Pavillon Center at 96 Kensington High Street, in London UK.
        The facility is a co-working space akin to WeWork. After speaking with the
        receptionist, we learned that Akazoo left the premises a long time ago. Even at its
        peak, the office was apparently manned by only four people: Pablo, George, Neilah
        and Pierre. We believe these names may correspond to Pablo Monstrous, Nailah
        Peeroo, George Zervos and Pierre Schroeder (CFO): the former three have left the
        UK office in February 2019, while Pierre lingered until December then closed
        down the office permanently. We also visited other addresses in London, including
        the ones of their subsidiary R&R, and found them either closed or belonging to
        Akazoo’s legal advisors rather than to Akazoo proper.

                                                35
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 36 of 54 PageID #: 36




       The office in the Ukraine is also either closed or in the process of being closed as
       Tatiana Ostapenko, Akazoo’s Chief Accountant, is “open for offers” on her
       LinkedIn page and cites as a reason “[Akazoo’s] HQ is currently closing business
       in Ukraine”.

       We also visited the Luxembourg address in Rue de Bitbourg and failed to find any
       trace of Akazoo whatsoever (we presume that this address belongs to Akazoo’s
       legal advisors). Similarly, our field sources claim that Akazoo has no proper office
       in Cyprus and may be using an accountant’s address or similar. So, where in fact is
       Akazoo? The company may be operating from some other unknown location, but
       QCM did find an Akazoo’s office inside the headquarters of its former parent
       company InternetQ in Athens, at 340 Kifissias Ave, Neo Psychiko. The (barely
       readable) sign on the doorbell simply says “InternetQ”.

       (Emphasis added.)

       41.    Also on April 20, 2020, QCM released a slideshow (the “Slideshow”)

supplementing the Report.

       42.    The Slideshow noted the following, in pertinent part, regarding Akazoo’s finances:

       • Suspicious signs of accounting manipulation:
       • Cash inconsistencies; total lack of taxes.

                                        *       *       *

       WHY AREN’T SALES TRANSLATING INTO CASH? WE SEE LARGE
       AND GROWING ACCOUNT RECEIVABLES…

       Akazoo sales don’t translate in cash, but in unexplained, increasing account
       receivables… [Image omitted.]

       …OUT OF LINE WITH INDUSTRY PEERS: AKAZOO DSO [Days Sales
       Outstanding] ARE A SUSPICIOUS OUTLIER…




                                               36
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 37 of 54 PageID #: 37




  WHY DOES AKAZOO PAY ZERO TAXES DESPITE CLAIMING $22M IN
  PROFIT FOR THE LAST FOUR YEARS???




  43.    The Slideshow stated the following regarding Akazoo’s music distribution rights:

  QCM CHECK: MUSIC DISTRIBUTORS

  • We checked with Sony Music, a major music distributor to Akazoo.
  • Akazoo has purchased distribution rights for only 5 (five) countries, namely:

                                         37
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 38 of 54 PageID #: 38



         • Greece, Cyprus, Poland, Ghana and Malaysia.
  • We fear that either Akazoo is lying about its geographic reach (25 countries
  claimed) or may be breaching music copyrights.

  (Emphasis added.)

  44.    The Slideshow stated the following, in pertinent part, about Akazoo’s global reach:

  • App unavailable in many core countries.

                                  *       *      *

  • QCM has attempted to open an [Akazoo] account in dozens of countries.
  • We succeeded in opening an account (using a VPN) only in Poland, Malaysia,
  Indonesia, Greece, Cyprus.
  • For other countries we tried, including those where Akazoo claims to be active
  in, we received the following message: “We would really like to be here. For now,
  our service is not available in your country. Please check back, you never know.”




  (Emphasis added.)

  45.    The Slideshow stated the following, in pertinent part, about Akazoo’s user base:

                                         38
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 39 of 54 PageID #: 39



  We use three third party tools to estimate the number of downloads of Akazoo app
  and traffic on its websites.

  The Evidence: numerical analysis

  Akazoo’s operating metrics are indicative of a far smaller company

  AKAZOO CLAIMS SUBSCRIBERS AND REVENUE COMPARABLE TO ITS
  COMPETITORS… [Image omitted.]

  NUMBER OF USERS PER REVIEW: AKAZOO RATIO IS 17 TIMES HIGHER
  THAN AVERAGE…




  REVENUE PER EMPLOYEE: AKAZOO RATIO IS 8X HIGHER THAN
  AVERAGE…




                                         39
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 40 of 54 PageID #: 40




  OTHER STATISTICS TELL A SIMILAR STORY…




  PANDORA HAS 1500 TIMES (!) MORE INSTAGRAM FOLLOWERS THAN
  AKAZOO (DESPITE       COMPARABLE    NUMBER   OF CLAIMED
  SUBSCRIBERS) [Image omitted.]

  PANDORA HAS 370 TIMES (!) MORE FACEBOOK FOLLOWERS THAN
  AKAZOO (DESPITE       COMPARABLE  NUMBER   OF CLAIMED
  SUBSCRIBERS) [Image omitted.]

  EXTRAPOLATING FROM PEER AVERAGES: AKAZOO MAY HAVE LESS
  THAN 400K SUBSCRIBERS (VS 5.5M CLAIMED)[] [Image omitted.]

                                  40
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 41 of 54 PageID #: 41




  GOOGLE TRENDS SUGGEST THAT BARELY ANYONE SEARCHES FOR
  «AKAZOO» ANYMORE…




  GOOGLE TRENDS: AKAZOO IS VIRTUALLY UNDETECTABLE VS. PEERS
  CLAIMING COMPARABLE SUBSCRIBER BASES [Image omitted.]

                                 *      *      *

  MOBILE ACTION: ONLY 40 DOWNLOADS, UNDETECTABLE REVENUE
  (DEC 2019)

                                 *      *      *

  The Evidence: app reviews

  A large portion of the (very few) reviews appearing on Google apps store, have
  been written by Akazoo’s employees, including senior management




                                       41
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 42 of 54 PageID #: 42




       46.     The Slideshow stated the following, in pertinent part, regarding Akazoo’s closing

offices and staffing:

       • Disappearing infrastructure
              • (undisclosed) closed offices
              • Disappearing workforce

                                    *      *        *

       The Evidence: infrastructure

       Despite claiming multiple offices around the world, our field due diligence
       revealed that Akazoo has closed offices in most of its locations.




                                               42
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 43 of 54 PageID #: 43




       AKAZOO’S MAIN OFFICE IS IN 96 KENSINGTON, LONDON. REALLY???

       QCM FIELD CHECK IN LONDON AT 96 KENSINGTON PAVILLION
       CENTER

       Receptionist: «Akazoo left several months ago!» [Images omitted.]

                                       *      *      *

       AKAZOO BUSINESS IN UKRAINE…CLOSING UP!

       • Akazoo’s Chief Accountant in her LinkedIn profile is open for offers since
       Akazoo is closing business in Ukraine!

       • According to our sources Akazoo/R&R has shut down business in both the UK
       and Ukraine.

       (Emphasis added.)

       47.    On this news, Akazoo shares fell $0.53 per share over the rest of the trading day

and the next trading day, or over 20%, to close at $1.99 per share on April 21, 2020, damaging

investors.




                                             43
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 44 of 54 PageID #: 44



       48.     On May 1, 2020, Akazoo filed with the SEC a Form 6-K which announced the

termination of Defendant Zervos, the Company’s CEO, “for cause” and that investors could not

rely on previously issued financial statements. The 6-K provided the following, in pertinent part:

       Appointment of Interim CEO; Termination of Chief Executive Officer

       On May 1, 2020, the Board of Directors (the “Board”) of Akazoo S.A. (the
       “Company”) announced the appointment of Michael Knott as interim Chief
       Executive Officer, effective immediately. This followed the decision by the Board
       to terminate Apostolos N. Zervos as Chief Executive Officer for cause. The Board
       has also requested that Mr. Zervos resign as a member of the Board.

                                          *       *       *

       The Special Committee has nonetheless been unable to verify certain operational
       and financial information previously reported by the Company. Accordingly, the
       Special Committee has concluded that the consolidated financial statements (i) of
       Akazoo Limited for the years ended December 31, 2018, 2017 and 2016 (and any
       interim periods therein) audited by the Company’s former independent registered
       public accounting firm and included or incorporated by reference in the Company’s
       Shell Company Report on Form 20-F filed with the U.S. Securities and Exchange
       Commission (the “SEC”) on September 17, 2019; (ii) of Akazoo Limited for the
       three- and six-month periods ended June 30, 2019 and 2018 included in the
       Company’s Report on Form 6-K furnished to the SEC on September 27, 2019; and
       (iii) of the Company for the three- and nine-month periods ended September 30,
       2019 and 2018 included in the Company’s Report on Form 6-K furnished to the
       SEC on December 9, 2019 should no longer be relied upon due to the possibility
       that such financial statements contain material errors.

       (Emphasis added.)

       49.     On this news, Akazoo shares fell 3% to close at $1.163 per share, further damaging

investors, before trading was halted at 9:30 am on May 1, 2020.

       50.     On May 21, 2020, Akazoo issued a press release announcing that a special

committee investigation had determined that former Akazoo management and associates

participated in a “multi-year fraud.” The press release stated, in pertinent part:

       NEW YORK and LONDON, May 21, 2020 /PRNewswire/ -- Akazoo S.A.
       ("Akazoo") today announced that the special committee of independent directors
       (the "Special Committee") has substantially completed its investigation and

                                                 44
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 45 of 54 PageID #: 45



       determined that former members of Akazoo's management team and associates
       defrauded Akazoo's investors, including the predecessor SPAC acquiring entity
       Modern Media Acquisition Corp. ("MMAC"), by materially misrepresenting
       Akazoo's business, operations, and financial results as part of a multi-year fraud.

       In particular, the Special Committee has determined, among other things, that
       (i) Akazoo's historical financial statements, which have been audited by multiple,
       experienced global accounting firms for years, were materially false and
       misleading; (ii) Akazoo, in fact, has had only negligible actual revenue and
       subscribers for years; and (iii) former members of Akazoo management and
       associates participated in a sophisticated scheme to falsify Akazoo's books and
       records, including due diligence materials provided to MMAC and its legal,
       financial, and other advisors in connection with the Akazoo business
       combination in 2019.

       As previously disclosed on April 22, 2020, Akazoo's board of directors formed the
       Special Committee to investigate allegations in a report released by Quintessential
       Capital Management on April 20, 2020. The Special Committee took immediate
       action. On May 1, 2020, Akazoo announced it had terminated Apostolos N. Zervos
       as Chief Executive Officer for cause, following a recommendation by the Special
       Committee based on evidence of conduct inconsistent with the Company's policies,
       including a lack of cooperation in the Special Committee's investigation. The
       termination of Mr. Zervos for cause was followed by the May 1, 2020 appointment
       of Michael Knott, a Senior Managing Director at FTI, as interim Chief Executive
       Officer. The appointment of Mr. Knott significantly expedited the Special
       Committee's investigation and exposure of the multi-year fraud.

       The Company intends to take all available steps to maximize recovery for
       defrauded investors, including by seeking to unwind the original business
       combination between MMAC and Akazoo. The Special Committee has also
       directed its advisors to make referrals to, and cooperate with, appropriate
       regulators.

       Akazoo also announced today that it has received an anticipated letter of delisting
       from The Nasdaq Stock Market LLC. The Company does not intend to appeal the
       decision, and as a result, the Company's securities will be suspended from trading
       on Nasdaq at the opening of business on May 27, 2020.

       (Emphasis added.)

       51.    As a result of Defendants’ wrongful acts and omissions, and the decline in the

market value of the Company’s securities, Plaintiffs and other Class members have suffered

significant losses and damages.

                     PLAINTIFFS’ CLASS ACTION ALLEGATIONS
                                               45
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 46 of 54 PageID #: 46



        52.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who: (1) purchased or

otherwise acquired the publicly traded securities of Akazoo during the Class Period; and (2) all

persons or entities who held common stock of MMAC on August 14, 2019 eligible to vote at

MMAC’s August 28, 2019 special meeting (the “Class”) and were damaged upon the revelation

of the alleged corrective disclosure. Excluded from the Class are Defendants herein, the officers

and directors of the Company, at all relevant times, members of their immediate families and their

legal representatives, heirs, successors or assigns and any entity in which Defendants have or had

a controlling interest.

        53.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiffs at this time and can

be ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by the Company or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        54.     Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        55.     Plaintiffs will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiffs

have no interests antagonistic to or in conflict with those of the Class.



                                                  46
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 47 of 54 PageID #: 47



       56.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       (a)     whether Defendants’ acts as alleged violated the federal securities laws;

       (b)     whether Defendants’ statements to the investing public during the Class Period

               misrepresented material facts about the financial condition, business, operations,

               and management of the Company;

       (c)     whether Defendants’ statements to the investing public during the Class Period

               omitted material facts necessary to make the statements made, in light of the

               circumstances under which they were made, not misleading;

       (d)     whether the Individual Defendants caused the Company to issue false and

               misleading SEC filings and public statements during the Class Period;

       (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

               SEC filings and public statements during the Class Period;

       (f)     whether the prices of the Company’s securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein; and

       (g)     whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.

       57.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.



                                                47
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 48 of 54 PageID #: 48



       58.     Plaintiffs will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

       (a)     Defendants made public misrepresentations or failed to disclose material facts

               during the Class Period;

       (b)     the omissions and misrepresentations were material;

       (c)     the Company’s securities are traded in efficient markets;

       (d)     the Company’s securities were liquid and traded with moderate to heavy volume

               during the Class Period;

       (e)     the Company traded on the NASDAQ, and was covered by market analysts;

       (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

               investor to misjudge the value of the Company’s securities;

       (g)     Plaintiffs and members of the Class purchased and/or sold the Company’s securities

               between the time the Defendants failed to disclose or misrepresented material facts

               and the time the true facts were disclosed, without knowledge of the omitted or

               misrepresented facts; and

       (h)     Unexpected material news about the Company was rapidly reflected in and

               incorporated into the Company’s stock price during the Class Period.

       59.     Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

       60.     Alternatively, Plaintiffs and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material




                                                48
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 49 of 54 PageID #: 49



information in their Class Period statements in violation of a duty to disclose such information, as

detailed above.

                                             COUNT I
                  Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                      Against All Defendants

        61.     Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        62.     This Count is asserted against the Defendants and is based upon Section 10(b) of

the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        63.       During the Class Period, the Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

        64.     The Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

employed devices, schemes and artifices to defraud; made untrue statements of material facts or

omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; and/or engaged in acts, practices and

a course of business that operated as a fraud or deceit upon plaintiffs and others similarly situated

in connection with their purchases of the Company’s securities during the Class Period.

        65.     The Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of the Company were materially false and

misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated, or acquiesced in the issuance or



                                                 49
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 50 of 54 PageID #: 50



dissemination of such statements or documents as primary violations of the securities laws. These

defendants by virtue of their receipt of information reflecting the true facts of the Company, their

control over, and/or receipt and/or modification of the Company’s allegedly materially misleading

statements, and/or their associations with the Company which made them privy to confidential

proprietary information concerning the Company, participated in the fraudulent scheme alleged

herein.

          66.    The Individual Defendants, who were senior officers and directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiffs and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other personnel of the Company to

members of the investing public, including Plaintiffs and the Class.

          67.    As a result of the foregoing, the market price of the Company’s securities was

artificially inflated during the Class Period. In ignorance of the falsity of the Defendants’

statements, Plaintiffs and the other members of the Class relied on the statements described above

and/or the integrity of the market price of the Company’s securities during the Class Period in

purchasing the Company’s securities at prices that were artificially inflated as a result of the

Defendants’ false and misleading statements.

          68.    Had Plaintiffs and the other members of the Class been aware that the market price

of the Company’s securities had been artificially and falsely inflated by the Defendants’

misleading statements and by the material adverse information which the Defendants did not

disclose, they would not have purchased the Company’s securities at the artificially inflated prices

that they did, or at all.



                                                 50
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 51 of 54 PageID #: 51



       69.      As a result of the wrongful conduct alleged herein, Plaintiffs and other members

of the Class have suffered damages in an amount to be established at trial.

       70.     By reason of the foregoing, the Defendants have violated Section 10(b) of the 1934

Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiffs and the other members

of the Class for substantial damages which they suffered in connection with their purchases of the

Company’s securities during the Class Period.

                                           COUNT II
                         Violation of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       71.     Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       72.     During the Class Period, the Individual Defendants participated in the operation

and management of Akazoo and MMAC, and conducted and participated, directly and indirectly,

in the conduct of Akazoo’s and MMAC’s business affairs. Because of their senior positions, they

knew the adverse non-public information regarding the Company’s business practices.

       73.     As an officers and directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Akazoo’s

and MMAC’s financial condition and results of operations, and to correct promptly any public

statements issued by the Company which had become materially false or misleading.

       74.     Because of their positions of control and authority as senior officers and directors,

the Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Akazoo and MMAC disseminated in the marketplace during the

Class Period. Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Akazoo and MMAC to engage in the wrongful acts complained of herein. The



                                                51
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 52 of 54 PageID #: 52



Individual Defendants therefore, were controlling persons of Akazoo and MMAC within the

meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful

conduct alleged which artificially inflated the market price of the Company’s securities.

        75.     The Individual Defendants, therefore, acted as controlling persons of the Company.

By reason of their senior management positions and directors of Akazoo and MMAC, the

Individual Defendants had the power to direct the actions of, and exercised the same to cause,

Akazoo and MMAC to engage in the unlawful acts and conduct complained of herein. The

Individual Defendants exercised control over the general operations of Akazoo and MMAC and

possessed the power to control the specific activities which comprise the primary violations about

which Plaintiffs and the other members of the Class complain.

        76.     By reason of the above conduct, the Individual Defendants is liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Akazoo and MMAC.

                                              COUNT III
                    Violation of Section 14(a) of the Exchange Act and Rule 14a-9
                                        Against All Defendants

        77.     Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        78.     The claims set forth herein do not sound in fraud and are based on negligent conduct

by the Defendants named herein.

        79.     The Defendants named herein violated Section 14(a) of the Exchange Act and Rule

14a-9 thereunder in that these Defendants solicited proxies from Plaintiffs and other members of

the Class by means of a Proxy Statement that through Defendants’ negligence contained statements

which, at the time and in the light of the circumstances under which they were made, were false




                                                 52
    Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 53 of 54 PageID #: 53



and misleading with respect to material facts, and omitted to state material facts necessary in order

to make the statements therein not false or misleading.

       80.     Plaintiffs and other members of the Class were misled by Defendants’ false and

misleading statements and omissions, were denied the opportunity to make an informed decision

in voting on the merger, and approved the merger without having been advised of material facts.

Accordingly, Plaintiffs and other members of the Class did not receive their fair share of the value

of the assets and business of the combined entity, suffered damages when the Company’s stock

price decreased, and were prevented from benefitting from a value-maximizing transaction.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

reason of the acts and transactions alleged herein;

       C.      Awarding Plaintiffs and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand a trial by jury.

Dated: June 19, 2020                          Respectfully submitted,

                                              THE ROSEN LAW FIRM, P.A.

                                              /s/Phillip Kim
                                              Phillip Kim, Esq. (PK 9384)
                                              Laurence M. Rosen, Esq. (LR 5733)
                                              275 Madison Ave., 40th Floor
                                              New York, NY 10016
                                                   53
Case 1:20-cv-02737 Document 1 Filed 06/19/20 Page 54 of 54 PageID #: 54



                                Tel: (212) 686-1060
                                Fax: (212) 202-3827
                                Email: lrosen@rosenlegal.com
                                Email: pkim@rosenlegal.com

                                Counsel for Plaintiffs

                                LAW OFFICES OF HOWARD G. SMITH
                                Howard G. Smith
                                3070 Bristol Pike, Suite 112
                                Bensalem PA 19020
                                Telephone: (215) 638-4847
                                Facsimile: (215) 638-4867

                                Additional Counsel for Plaintiffs




                                  54
